DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
	This is in reply to communication filed on 09/15/2020.
	Claim 6 has been added. 
	Claim 4 has been cancelled. 
	Claims 1 and 5 have been amended. 
	Claims 1-3 and 5-6 are currently pending and are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2020 has been entered.


Response to Arguments
1.	Applicant’s arguments, filed on 05/21/2020, have been fully considered and are persuasive. The 35 USC § 103 issued on 03/17/2020 has been withdrawn. 
2.	The Terminal Disclaimer filled electronically on 01/05/2021, for prior patent numbers:
US 8755934 B1
US 9202331 B2 
Which were both approved on 01/05/2021 according to Terminal Disclaimer Electronic Approval. The Double patent cited on the Final rejection issued on 03/17/2020 has been withdrawn.



Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance:
The closest prior art cited, in the examiner rejection issued on 03/17/2020, Gzybowski (US 2002/0062173 Al) teaches vending machines that are used to receive money and dispense various items, including food and beverage products wherein the vending machines that solicit, divert and retain funds for charitable contributions. Gzybowski further teaches before finalizing items sale, offering a customer a choice between donating an additional electronic equivalent of cash to a charity or finalizing the sale 
	Masters et al (US 2008/0006649 Al) teaches an automated merchandising machine such as vending machines, as well as charitable fundraising or other fundraising activities. Masters further teaches a charitable contribution collection container, the contents of which are accessible only by a charitable organization to differentiate and keep separate the ownership of monies, which is attached or closely associated with an automated merchandising or vending machine. The collection container can be placed in relatively close proximity to the change dispenser or coin or bill validator for the vending machine and has indicia clearly identifying the charity. 
	Ostendorf et al. (5,924,081) teaches microprocessor (100) connected to an interface (102), discriminates connection of row and column conductors, based on which transaction data is analyzed according to set parameters. Based on the power supply conditions of various dispensing mechanisms in vending machine, transaction data is analyzed and stored.
	Vallier et al. (US 2008/0059282 Al) teaches systems and methods for delivering advertising, entertainment, or other audio or video content to persons based upon automatically detected demographic data describing the persons and context based architectures that may be utilized in order to deliver different advertising 
	NPL of “FACE RECOGNITION IN BIOMETRIC VENDING MACHINES” by Astrain published in 2004, teaches a biometric system for automatic vending machines. It ensures that products submitted to legal restrictions are only sold to authorized purchasers. Making use of an identity card, the system checks if the purchaser verifies all the restrictions to authorize the product sale. Astrain Further teaches face components detection layer, wherein Face detection starts locating the eyes in the picture, since they can be detected with a high precision level.

	However, the combination of Gzybowski in view of Masters further in view of Ostendorf furthermore in view of Vallier further in view of Astrain is silent as to explicitly disclosing “determining from the plurality of vending locations from which a product or service will be vended, locations further comprising at least a row or a column designated to give a consumer an option to contribute money to a charity in conjunction with purchase of a product or service and the locations still further comprising at least one other row or one other column that does not allow for a donation to a charity in conjunction with the purchase of a product or service, and wherein the product or service is located in the row or the column designated to allow for a donation; specifying a row or column in which a charitable donation may be made in conjunction with the purchase of the product or service; sending a message which asks the consumer whether the consumer wishes to contribute to the charity in conjunction with the choice of a vending location from the designated rows and columns; determining whether the consumer has chosen a product or service to be vended from a row or column that has been specified and that allows for donation to the charity in conjunction with the purchase; upon determining that a row or column has been chosen by the consumer that allows purchase of a product or service that also allows contribution to the charity … causing the vending machine to vend from the location in the machine without any prompting from the consumer the product or service chosen by the consumer from the specified row and column of the vending machine to complete the purchase … delivering standard content to the user from a digital sign which will entice the user to engage the system in an environment in which the user can be visually tracked; mapping the user's physical attributes to determine a facial recognition of the user and to identify the user; decomposing facial recognition attributes of the user into a mesh of features and storing the mesh of features for the user; determining whether the mesh of features matches a demographic profile of a targeted demographic relating to the standard content; identifying custom content related to the targeted demographic profile for the user based on the mesh of features; swapping out the standard content delivered to the user from the digital sign with the custom content related to the targeted demographic profile to further entice the user to engage the system; and storing persistent demographic or usage data in accordance with particular needs of an advertiser using the system”. Therefore, the examiner is allowing independent claim 1, filled on 05/21/2020, as it is rendered novel a nonobvious. Depending claims 2-3 and 5-6, respectively, and thus are also allowable for depending on allowable matter.

	The prior art on record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the Applicant's claimed invention. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.
Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVIA SALMAN whose telephone number is (313)446-4901.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVIA SALMAN/Examiner, Art Unit 3687                                                                                                                                                                                                        

 /PETER LUDWIG/ Primary Examiner, Art Unit 3687